 


115 HR 2053 RH: Mining Schools Enhancement Act
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 186
115th CONGRESS1st Session 
H. R. 2053
[Report No. 115–256] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2017 
Ms. McSally (for herself, Mr. Perlmutter, Mr. Amodei, Mrs. Noem, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Natural Resources 
 

July 25, 2017
Additional sponsors: Mr. Gosar, Mr. Pearce, Mr. McKinley, Mr. Barr, Mr. Thompson of Pennsylvania, and Mr. Bost


July 25, 2017
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on April 6, 2017




A BILL 
To amend the Surface Mining Control and Reclamation Act of 1977 to enhance and support mining and mineral engineering programs in the United States by funding activities at mining schools, and for other purposes. 
 

1.Short titleThis Act may be cited as the Mining Schools Enhancement Act. 2.Support for mining schoolsSection 721 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1309b) is amended—
(1)by striking The Office of Surface Mining Reclamation and Enforcement and inserting the following:  (a)In generalSubject to subsection (b), the Office of Surface Mining Reclamation and Enforcement; and
(2)by adding at the end the following:  (b)Mining program support (1)Of the amounts made available under subsection (d) for activities authorized under this section, the Director of the Office of Surface Mining Reclamation and Enforcement shall ensure that at least 70 percent is expended to enhance and support mining and mineral engineering programs in the United States by funding activities at mining schools.
(2)In expending funds under this section, the Director shall consult with relevant stakeholders and ensure a significant opportunity for participation by undergraduate and graduate students at mining schools. (3)The Director shall ensure that the activities conducted under this section relate to resource development and production, and include—
(A)studies of mining, mineral extraction efficiency, and related processing technology; (B)mineral economics, reclamation technology, and practices for active mining operations;
(C)the development of remining systems and technologies that facilitate reclamation that fosters the recovery of resources at abandoned mine sites; (D)investigations of mineral resource extraction methods that reduce environmental and human impacts;
(E)reducing dependence on foreign energy supplies; (F)enhancing the competitiveness of United States energy technology exports;
(G)the extraction or processing of coinciding mineralization, including rare earth elements, within coal, coal processing byproduct, overburden or coal residue; and (H)enhancing technologies and practices related to mitigation of acid mine drainage, reforestation, and revegetation in the reclamation of land and water resources adversely affected by coal mining.
(c)Mining school definedIn this section the term mining school means a mining, metallurgical, or mineral engineering program or department accredited by the Accreditation Board for Engineering and Technology, Inc., that is located at an institution of higher education (as that term is defined in section 631(a) of the Higher Education Act of 1965 (20 U.S.C. 1132(a))) in the United States. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2018 through 2024..
 

July 25, 2017
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
